 1
 2
 3
 4
 5                                                                      JS-6
 6
 7
                             UNITED STATES DISTRICT COURT
 8
                          CENTRAL DISTRICT OF CALIFORNIA
 9
                                    WESTERN DIVISION
10
11
     CARL REGINALD GRAY,                    )   No. LA CV 18-00581-VBF (FFM)
12                                          )
                      Petitioner,           )   JUDGMENT
13                                          )
          v.                                )
14                                          )
     JOSIE GASTELO, Warden,                 )
15                                          )
                      Respondent.           )
16                                          )
17
18        Final judgment is hereby entered in favor of the respondent and against petitioner
19   Carl Reginald Gray. IT IS SO ADJUDGED.
20
21   Dated: March 29, 2019
22                                                  Hon. Valerie Baker Fairbank
23                                                Senior United States District Judge

24
25
26
27
28
